Title: To James Madison from Robert C. Gardiner, 6 April 1803 (Abstract)
From: Gardiner, Robert C.
To: Madison, James


6 April 1803, Gothenburg. Acknowledges receipt of the 26 Aug. 1802 State Department circular on 31 Mar. via Hamburg. “The Sum stipulated by Congress, is by no means adequate to the sustenance of a Man in this country at any season, but espicially [sic] during the Winter when no employment can be obtained for him.” Asks whether he should provide for American seamen “on as reasonable terms [as] possible,” which would be about twenty to twenty-five cents a day for each man. Offers the services of his commercial house to the U.S. in supplying naval and other stores “in which this Country abounds.”
 

   
   RC (DNA: RG 59, CD, Gothenburg, vol. 1). 2 pp.



   
   Robert Champlin Gardiner of Rhode Island was named consul at Gothenburg on 27 Apr. 1802 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:422, 423).



   
   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:489–90 and n. 5.



   
   On 28 Feb. 1803 Congress passed an act which allowed the reimbursement of money expended by consuls for the relief of American seamen even “though the same should exceed the rate of twelve cents a man per diem” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:204).



   
   A full transcription of this document has been added to the digital edition.

